Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 8/2/2022, wherein claims 1, 2, 4, 7-9 and 12-13 were amended. Claims 13-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyobu (US 7,922,000).
Regarding claim 1, Hyobu discloses a carrier front opening unified pod (See Fig. 1), comprising: a body (at 13), comprising: a plurality of side walls (at 31C and 31D), each side wall comprising a plurality of chamfers (at 34 in Figs. 3A-B or 4A-B) capable of supporting a straight portion of a carrier; and a back wall (at 31E), comprising a plurality of angular alignment features (at 64) capable of aligning the carrier; and a door (32) coupled to the body.
Regarding the intended use of the claimed invention “configured to support a straight portion of a carrier” and “configured to align the carrier”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the carrier is not positively recited in combination with the FOUP, the prior art must only be capable of supporting and aligning a carrier in the manner recited in the claim. The plurality of chamfers of Hyobu is fully capable of supporting a straight portion of a carrier (depending on the size/shape of the carrier) inserted therein; and the plurality of angular alignment features of Hyobu are fully capable of aligning a carrier (depending on the size/shape of the carrier).
Regarding claim 2, depending on the size/shape of the carrier and substrate, a spacing between adjacent chamfers of Hyobu can be larger than the combined height of the carrier and a substrate.
Regarding claim 3, Hyobu discloses the door further comprises a capture apparatus (35) comprising: a capture carrier base (at 61); and a plurality of capture features (at 63/64).
Regarding claim 4, Hyobu discloses the plurality of capture features are capable of securing a carrier when the door is closed (depending on the size/shape of the carrier).
Regarding claim 5, Hyobu discloses the alignment feature is capable of aligning a carrier when the door is closed (depending on the size/shape of the carrier).
Regarding claim 7, Hyobu discloses a carrier front opening unified pod (See Fig. 1), comprising: a body (at 13), comprising: a plurality of side walls (at 31C and 31D), each side wall comprising a plurality of chamfers (at 34 in Figs. 3A-B or 4A-B) capable of supporting a straight portion of a carrier; and a back wall (31E), comprising a plurality of alignment features (at 64) capable of aligning an electrostatic chucking carrier holding a substrate; and a door (32) coupled to the body, the door comprising a capture apparatus (35), the capture apparatus comprising a capture carrier base (61), and a plurality of capture features (at 63/64).
Regarding the intended use of the claimed invention “configured to support a straight portion of a carrier” and “configured to align an electrostatic chucking carrier holding a substrate”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the carrier is not positively recited in combination with the FOUP, the prior art must only be capable of supporting and aligning a carrier in the manner recited in the claim. The plurality of chamfers of Hyobu is fully capable of supporting a straight portion of a carrier (depending on the size/shape of the carrier) inserted therein; and the plurality of angular alignment features of Hyobu are fully capable of aligning an electrostatic chucking carrier holding a substrate carrier (depending on the size/shape of the electrostatic chucking carrier).
Regarding claim 8, Hyobu discloses depending on the size/shape of the carrier and substrate, a spacing between adjacent chamfers of Hyobu can be larger than the combined height of the carrier and a substrate.
Regarding claim 9, Hyobu discloses the plurality of capture features are capable of securing a carrier when the door is closed (depending on the size/shape of the carrier).
Regarding claim 10, Hyobu discloses the alignment feature is capable of aligning a carrier when the door is closed (depending on the size/shape of the carrier).
Regarding claim 12, Hyobu discloses each alignment feature of the plurality comprises a wedge insert (angled side portion at 62 in Fig. 12), and the wedge insert is capable of aligning a carrier (depending on the size/shape of the carrier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyobu (US 7,922,000) as applied to claims 1 and 7 above, in view of Krampotich et al. (US 6,082,540). As described above, Hyobu discloses the plurality of chamfers having a straight portion (at 34A in Fig. 3B), but does not disclose the sloped portion configured to push the straight portion of the carrier such that the carrier is placed level on the chamfer. However, Krampotich teaches a wafer pod comprising a plurality of supports (See Fig. 10), wherein the plurality of supports comprise a straight portion (at 120) and a sloped portion (at 130), for the purpose of leading the wafers into the supports. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plurality of chamfers of Hyobu with a sloped portion as taught by Krampotich in order to assist in properly loading objects within the chambers. Furthermore, the straight portion of Hyobu-Krampotich is capable of pushing a straight portion of a carrier such that the carrier is placed level on the chamfer (depending on the size/shape of the carrier).




Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735